Dismissed and Memorandum Opinion filed October 11, 2012.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-12-00375-CV

                      AKINDELE OLUFOWOSHE, Appellant

                                          V.

       LANCE PINKERTON AND WILLOW TRACE OWNERS, Appellees


                      On Appeal from the 240th District Court
                              Fort Bend County, Texas
                       Trial Court Cause No. 11-DCV-192884


                  MEMORANDUM                          OPINION


      This is an appeal from a judgment signed February 9, 2012. On September 26,
2012, appellant filed a motion to dismiss the appeal because the case has been settled.
See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                        PER CURIAM

Panel consists of Justices Seymore, Boyce, and McCally.